DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13, line 2: “resistance the region” should be changed to “resistance of the region”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (U.S. Pub. No. 2015/0119724) in view of Dorando (U.S. Pub. No. 2014/0180030).
Regarding claim 1, Weber discloses:
An insertable catheter apparatus (abstract and paragraph 0002) comprising: a pressure sensor (optical sensor 32b) at a distal end of the catheter and configured to measure first pressure data of a sample region within a subject (figure 6 shows wherein the second optical sensor 32b is located at the distal end of the catheter and paragraph 0117 discloses wherein the optical sensor 32b senses pressure such that the optical sensor 32b can measure a first pressure data); an optical sensor (optical sensor 32a) positioned proximally from the pressure sensor (figure 6 shows wherein the optical sensor 32a is located proximally of the optical sensor 32b) and configured to illuminate an optical sample region and to collect reflected illumination from the optical sample region (paragraphs 0037, 0115, and 0118 disclose wherein the light is applied from the optical fiber and paragraphs 0093 and 0117 disclose wherein the optical sensor collects and senses or measures the reflected light) the reflected illumination corresponding to blood volume in the optical sample region (paragraph 0094 discloses wherein the reflected images or light corresponds to a volume of blood in the region); and a processing device configured to receive the reflected illumination from the optical sensor, receive the pressure data from the pressure sensor, and analyze the pressure data and reflected illumination, heartbeat-by-heartbeat, and determine (i) vascular resistance over the optical sample region (paragraph 0084 discloses wherein the resistance in a blood vessel in the sampled area or examined area may be measured), (ii) a blood flow over optical sample region (abstract and paragraphs 0084, 0089, 0091, 0108, and 0117 disclose wherein the sensing measurements are used to determine flow rate of the measurement area) and (iii) pressure over the optical sample region (abstract and paragraphs 0091-0092, 0108, 0112, and 0117 disclose wherein the sensing measurements are used to determine pressure of the measurement area).
Yet Weber does not disclose:
a piezoelectric pressure sensor positioned adjacent the optical sensor and covering a periphery of the insertable catheter, the piezoelectric pressure sensor configured to measure pressure data for the optical sample region.
However, in the same field of sensing catheter devices, Dorando discloses:
Wherein the pressure sensor is a piezoelectric pressure sensor positioned adjacent the optical sensor and covering a periphery of the insertable catheter (figure 3 and paragraphs 0038-0039 disclose wherein a piezoelectric pressure sensing element 31 surrounds the periphery of the device and is adjacent the optical fiber with Fiber Bragg Grating (optical sensor)), the piezoelectric pressure sensor configured to measure pressure data for the optical sample region (paragraphs 0038-0039 disclose wherein the piezoelectric element measures pressure in the measurement area or region).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Weber to incorporate a piezoelectric pressure sensor positioned adjacent the optical sensor and covering a periphery of the insertable catheter, the piezoelectric pressure sensor configured to measure pressure data for the optical sample region, as taught by Dorando, as a simple substitution for the non-piezoelectric optical pressure sensor of Weber, to achieve the predictable result of measuring pressure properties within the body of a subject.
Regarding claim 2, Weber in view of Dorando discloses the catheter of claim 1, and Weber further discloses:
wherein the optical sensor comprises an illumination optical fiber and a collection optical fiber (paragraphs 0046-0047, 0093, 0108, 0125, and 0128 disclose wherein light is applied through an optical fiber and wherein the reflected light is received or collected by a detector or collector of an optical fiber of the optical sensor).
Regarding claim 7, Weber in view of Dorando discloses the catheter of claim 1, yet Weber does not disclose:
having an outer most diameter of less than 2 mm.
However, in the same field of sensing catheter devices, Dorando discloses:
having an outer most diameter of less than 2 mm (paragraph 0025 discloses wherein the catheter outer diameter can be as little as 1 French or .33 mm). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate having an outer most diameter of less than 2 mm, as taught by Dorando, in order to allow for intravascular introduction and as a simple substitution for the undisclosed diameter of Weber to achieve the predictable result of being able to be inserted and navigated within the body of a user. 
Regarding claim 8, Weber in view of Dorando discloses the catheter of claim 7, yet Weber does not disclose:
wherein the outer most diameter is less than or equal to 1.5 mm.
However, in the same field of sensing catheter devices, Dorando discloses:
wherein the outer most diameter is less than or equal to 1.5 mm (paragraph 0025 discloses wherein the catheter outer diameter can be as little as 1 French or .33 mm). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the outer most diameter is less than or equal to 1.5 mm, as taught by Dorando, in order to allow for intravascular introduction and as a simple substitution for the undisclosed diameter of Weber to achieve the predictable result of being able to be inserted and navigated within the body of a user.
Regarding claim 9, Weber in view of Dorando discloses the catheter of claim 7, yet Weber does not disclose:
wherein the outer most diameter is from 0.8 mm to 1.0 mm.
However, in the same field of sensing catheter devices, Dorando discloses:
wherein the outer most diameter is from 0.8 mm to 1.0 mm (paragraph 0025 discloses wherein the catheter outer diameter can be 3 French or 1 mm). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the outer most diameter is from 0.8 mm to 1.0 mm, as taught by Dorando, in order to allow for intravascular introduction and as a simple substitution for the undisclosed diameter of Weber to achieve the predictable result of being able to be inserted and navigated within the body of a user.
Regarding claim 11, Weber in view of Dorando discloses the catheter of claim 1, yet Weber does not disclose:
further comprising a photodetector assembly communicatively coupled to the processing device.
However, in the same field of sensing catheter devices, Dorando discloses:
further comprising a photodetector assembly communicatively coupled to the processing device (paragraph 0039 discloses wherein the device can further include a photodetector as part of the electronics (processing device)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a photodetector assembly communicatively coupled to the processing device, as taught by Dorando, in order to allow for the collection of imaging information (paragraph 0039).
Regarding claim 12, Weber in view of Dorando discloses the catheter of claim 1, and Weber further discloses:
wherein the processing device comprises a readout circuit (paragraphs 0097 and 0139 disclose wherein the system contains a controller (readout circuit) for use in taking the measurements).  
Regarding claim 13, Weber in view of Dorando discloses the catheter of claim 1, and Weber further discloses:
wherein the processing device is configured to determine vascular resistance the region over the optical sample region from the pressure data and the reflected illumination (abstract and paragraphs 0091 and 0094 disclose wherein the reflected images or light are used to determine a blood flow rate and paragraph 0084 discloses wherein the resistance in a blood vessel in the sampled area is determined based on the determined blood flow rate and pressure data).
Regarding claim 14, Weber in view of Dorando discloses the catheter of claim 13, and Weber further discloses:
wherein the processing device is configured to determine the blood flow over the optical sample region from the vascular resistance and the first pressure data from the pressure sensor at the distal end of the catheter (abstract and paragraphs 0091 and 0094 disclose wherein the reflected images or light are used to determine a blood flow rate and paragraph 0084 discloses wherein the resistance in a blood vessel in the sampled area is determined based on the determined blood flow rate and pressure data and figure 6 shows wherein the second optical sensor 32b (pressure sensor) is located at the distal end of the catheter).
Regarding claim 15, Weber in view of Dorando discloses the catheter of claim 14, and Weber further discloses:
wherein the processing device is configured to determine the blood flow over the optical sample region from the vascular resistance, the first pressure data from the pressure sensor at the distal end of the catheter, and mean arterial pressure data (paragraphs 0133-0137 disclose wherein the blood flow is determined based on vessel or vascular resistance, measured pressure data and the pressure in the aorta taken as a constant average over the cardiac cycle).
Regarding claim 17, Weber in view of Dorando discloses the catheter of claim 1, and Weber further discloses:
a temperature sensor, an actigraphy sensor, or an impedance sensor (paragraph 0092, 0095, and 0115-0117 disclose wherein the system contains a temperature sensor).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dorando, as applied to claim 1, and further in view of Flanagan et al. (U.S. Pub. No. 2018/0271491).
Regarding claim 3, Weber in view of Dorando discloses the catheter of claim 2, yet Weber does not disclose: 
wherein the illumination optical fiber and the collection optical fiber are each positioned within respective opposing grooves of the insertable catheter.
However, in the same field of sensing catheter systems, Flanagan discloses:
wherein the illumination optical fiber and the collection optical fiber are each positioned within respective opposing grooves of the insertable catheter (Figures 2A-2B and paragraphs 0064-0065 show wherein each of an emitting optical fiber 212 and receiving optical fibers 218 are positioned within respective opposing grooves of the catheter 200).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the illumination optical fiber and the collection optical fiber are each positioned within respective opposing grooves of the insertable catheter, as taught by Flanagan, so that the separate receiving optical fibers can receive the reflected signals from various structures and areas of the body for detecting changes in the surrounding tissue (paragraphs 0065-0066).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dorando, as applied to claim 1, and further in view of Schroeppel (U.S. Pat. No. 4600017) .
Regarding claim 4, Weber in view of Dorando discloses the catheter of claim 1, yet Weber does not disclose: 
wherein the piezoelectric pressure sensor comprises at least one piezoelectric layer and at least one encapsulating layer covering the piezoelectric layer.
However, in the same field of sensing catheter systems, Schroeppel discloses:
wherein the piezoelectric pressure sensor comprises at least one piezoelectric layer and at least one encapsulating layer covering the piezoelectric layer (Figures 1-3, column 3, lines 11-36, and claim 8 disclose wherein the piezoelectric sensor is encapsulated by a covering layer).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the piezoelectric pressure sensor comprises at least one piezoelectric layer and at least one encapsulating layer covering the piezoelectric layer, as taught by Schroeppel, in order to protect or isolate the piezoelectric material from direct contact with blood (claim 8).
Regarding claim 5, Weber in view of Dorando and Schroeppel discloses the catheter of claim 4, yet Weber does not disclose: 
wherein the piezoelectric pressure sensor comprises at least one other encapsulating layer covering the piezoelectric layer.
However, in the same field of sensing catheter systems, Schroeppel discloses:
wherein the piezoelectric pressure sensor comprises at least one other encapsulating layer covering the piezoelectric layer. (Figures 2-3 and column 3, lines 11-36 disclose wherein the piezoelectric sensor is comprised of piezoelectric elements or sheets 26 and 28 and wherein the sheets are encapsulated or covered by the upper and lower surface layers 32 and 34).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the piezoelectric pressure sensor comprises at least one other encapsulating layer covering the piezoelectric layer, as taught by Schroeppel, in order to allow for connection to electronic circuitry.
Regarding claim 6, Weber in view of Dorando and Schroeppel discloses the catheter of claim 5, yet Weber does not disclose: 
wherein the piezoelectric pressure sensor is positioned to cover the entire periphery of the insertable catheter coinciding with the optical sample region
However, in the same field of sensing catheter devices, Dorando discloses:
wherein the piezoelectric pressure sensor is positioned to cover the entire periphery of the insertable catheter coinciding with the optical sample region (figure 3 and paragraphs 0038-0039 disclose wherein a piezoelectric pressure sensing element 31 surrounds the entire periphery of the device coinciding with the optical fiber with Fiber Bragg Grating (optical sample region)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Weber to incorporate wherein the piezoelectric pressure sensor is positioned to cover the entire periphery of the insertable catheter coinciding with the optical sample region, as taught by Dorando, such that the optical sensing region and piezoelectric sensing region are aligned and coincide in their measurements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dorando, as applied to claim 1, and further in view of Bueche et al. (U.S. Pub. No. 2018/0010974).
Regarding claim 10, Weber in view of Dorando discloses the catheter of claim 2, yet Weber does not disclose: 
wherein the pressure sensor at the distal end is an intracranial pressure sensor and the insertable catheter is an intracranial pressuring sensor catheter.
However, in the same field of sensing catheter devices, Bueche discloses:
wherein the pressure sensor at the distal end is an intracranial pressure sensor and the insertable catheter is an intracranial pressuring sensor catheter (figure 2, paragraphs 0006, 0014, and 0029 disclose wherein the pressure sensor is located at the distal end of the catheter and paragraphs 0006 and 0039 disclose wherein the catheter can be used for intracranial measurement).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the pressure sensor at the distal end is an intracranial pressure sensor and the insertable catheter is an intracranial pressuring sensor catheter, as taught by Bueche, in order to allow for intracranial pressure measurement applications and surgical interventions. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dorando, as applied to claim 1, and further in view of Mourad et al. (U.S. Pub. No. 2006/0079773).
Regarding claim 16, Weber in view of Dorando discloses the catheter of claim 14, yet Weber does not disclose: 
wherein the processing device is further configured to analyze the blood flow over a sampling time period and to determine changes in pressure over the sampling time period, wherein the changes in pressure of the sampling time period indicate autoregulation in the sample region.
However, in the same field of sensing catheter devices, Mourad discloses:
wherein the processing device is further configured to analyze the blood flow over a sampling time period and to determine changes in pressure over the sampling time period, wherein the changes in pressure of the sampling time period indicate autoregulation in the sample region (paragraphs 0049-0051 and 0174-0177 disclose wherein blood flow and pressure changes over several epochs of time are used to determine or indicate autoregulation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing device is further configured to analyze the blood flow over a sampling time period and to determine changes in pressure over the sampling time period, wherein the changes in pressure of the sampling time period indicate autoregulation in the sample region, as taught by Mourad, in order to detect and evaluate proper blood flow conditions in the brain (paragraph 0050).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Ince (U.S. Pub. No. 2007/0232874) and Dorando.
Regarding claim 1, Weber discloses:
An insertable catheter apparatus (abstract and paragraph 0002) comprising: a pressure sensor (optical sensor 32b) at a distal end of the catheter and configured to measure first pressure data of a sample region within a subject (figure 6 shows wherein the second optical sensor 32b is located at the distal end of the catheter and paragraph 0117 discloses wherein the optical sensor 32b senses pressure such that the optical sensor 32b can measure a first pressure data); an optical sensor (optical sensor 32a) positioned proximally from the pressure sensor (figure 6 shows wherein the optical sensor 32a is located proximally of the optical sensor 32b) and configured to illuminate an optical sample region and to collect reflected illumination from the optical sample region (paragraphs 0037, 0115, and 0118 disclose wherein the light is applied from the optical fiber and paragraphs 0093 and 0117 disclose wherein the optical sensor collects and senses or measures the reflected light); and a processing device configured to receive the reflected illumination data or scattered illumination data from the optical sensor, receive the pressure data from the pressure sensor, and analyze the pressure data and reflected illumination data or scattered illumination data, heartbeat-by-heartbeat, and determine (i) tissue oxygenation and mitochondrial function over the optical sample region, (ii) a blood flow over optical sample region (abstract and paragraphs 0084, 0089, 0091, 0108, and 0117 disclose wherein the sensing measurements are used to determine flow rate of the measurement area) and/or (iii) pressure over the optical sample region (abstract and paragraphs 0091-0092, 0108, 0112, and 0117 disclose wherein the sensing measurements are used to determine pressure of the measurement area).
Yet Weber does not disclose:
wherein the optical sensor is configured to determine a differential absorption spectroscopy or to collect scattered illumination from the optical sample region and determine a resonance Raman spectroscopy, the reflected illumination or scattered illumination corresponding to tissue oxygenation and/or mitochondrial function in the optical sample region.
However, in the same field of optical sensing systems, Ince discloses:
wherein the optical sensor is configured to determine a differential absorption spectroscopy or to collect scattered illumination from the optical sample region and determine a resonance Raman spectroscopy, the reflected illumination or scattered illumination corresponding to tissue oxygenation and/or mitochondrial function in the optical sample region (abstract, paragraphs 0013, 0024, 0139, and 0141-0143 disclose wherein the system determined the microcirculatory of the subject including the oxygenation of tissue and paragraphs 0015-0016 0029 and 0058 disclose wherein the system uses reflected or scattered light or illumination to determine Raman spectroscopy and reflectance spectrometry to correspond to the microcirculation). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the optical sensor is configured to determine a differential absorption spectroscopy or to collect scattered illumination from the optical sample region and determine a resonance Raman spectroscopy, the reflected illumination or scattered illumination corresponding to tissue oxygenation and/or mitochondrial function in the optical sample region, as taught by Ince, so as to determine the functional state of tissue cells (paragraph 0002).
Yet the combination does not disclose:
a piezoelectric pressure sensor positioned adjacent the optical sensor and covering a periphery of the insertable catheter, the piezoelectric pressure sensor configured to measure pressure data for the optical sample region.
However, in the same field of sensing catheter devices, Dorando discloses:
Wherein the pressure sensor is a piezoelectric pressure sensor positioned adjacent the optical sensor and covering a periphery of the insertable catheter (figure 3 and paragraphs 0038-0039 disclose wherein a piezoelectric pressure sensing element 31 surrounds the periphery of the device and is adjacent the optical fiber with Fiber Bragg Grating (optical sensor)), the piezoelectric pressure sensor configured to measure pressure data for the optical sample region (paragraphs 0038-0039 disclose wherein the piezoelectric element measures pressure in the measurement area or region).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Weber to incorporate a piezoelectric pressure sensor positioned adjacent the optical sensor and covering a periphery of the insertable catheter, the piezoelectric pressure sensor configured to measure pressure data for the optical sample region, as taught by Dorando, as a simple substitution for the non-piezoelectric optical pressure sensor of Weber, to achieve the predictable result of measuring pressure properties within the body of a subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792